In an action for damages for personal injuries to the infant plaintiff occasioned by defendant’s negligence, and for damages of the adult plaintiff, her father, for loss of services, judgment reversed on the law and the facts and a new trial granted, costs to abide the event, unless plaintiffs, within ten days from the entry of the order hereon, stipulate to reduce the judgment in favor of the infant plaintiff to the sum of $2,657.20, damages and costs, and the judgment in favor of the adult plaintiff to the sum of $250; in which event the *820judgment as thus modified is unanimously affirmed, without costs. We are of opinion that the verdict of the jury in favor of the infant plaintiff for the sum of $5,000, and in favor of the adult plaintiff for the sum of $500, is excessive. There was no proof of permanent injuries to the infant plaintiff, and the proof as to loss of services and medical expenses is insufficient to support the finding of the jury in that respect. Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.